Citation Nr: 1001703	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Propriety of an increase in apportionment paid to the 
Veteran's daughter, J.  


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law

Appellant represented by: 	None


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1979 to December 
1990.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.    

In March 2009, the Board remanded this matter for additional 
development.  


FINDINGS OF FACT

1.	J. is the daughter of the appellant and the Veteran.  

2.	The Veteran is currently receiving compensation for 
service-connected disabilities evaluated at a combined rating 
of 70 percent since June 1, 2005.  

3.	Apportionment of the Veteran's benefits in the amount of 
$49.00 a month in support of his daughter J. is reasonable 
and would not create undue hardship on the Veteran.


CONCLUSION OF LAW

An apportionment of the Veteran's VA monthly disability 
compensation benefits on behalf of his daughter J. in the 
amount of $49.00 a month is appropriate.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. § 5307), the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to claims predicated on chapter 53 of title 38 
of the U.S. Code, which concerns special provisions relating 
to VA benefits.  See Lueras v. Principi, 18 Vet.App. 435 
(2004); Barger v. Principi, 16 Vet.App. 132 (2002).  This 
does not, however, obviate the necessity of informing a 
claimant of the evidence necessary to substantiate a claim.  
See Barger.  This was accomplished in several letters to the 
Veteran and the appellant between December 2002 and December 
2007.  In the letters to the appellant, the RO specifically 
told her of the information she needed to submit to 
substantiate her claim, i.e., proof of marriage, birth 
records, and income information.  Similarly, the RO's letter 
to the Veteran asked him to provide pertinent financial 
information including monthly income from all sources, 
average monthly expenses, and average monthly expenses 
provided to dependents that did not reside with him.  These 
letters were mailed to the Veteran and the appellant prior to 
the December 2007 special apportionment decision.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Further, as indicated by the February 2008 Statement of the 
Case, and August and September 2009 Supplemental Statements 
of the Case, the record shows that the Veteran was provided 
with information as to why the appellant's claim has been 
granted here.  Thus, the duty to notify, as applied to a 
claim for apportionment of benefits, was satisfied.

In addition, all assistance feasible on the part of VA in 
obtaining relevant evidence was provided to the Veteran.  The 
RO obtained information from VA as to income received by the 
Veteran and the appellant.  Updated financial information 
from the Veteran and the appellant has been obtained.  Thus, 
the duty to assist, as it may be applied to an apportionment 
claim, was satisfied.  Neither the Veteran nor the appellant 
are therefore prejudiced by the Board considering the merits 
of the claim in this decision.

II.  The Claim for Apportionment of the Veteran's Benefits

When the Veteran is not residing with his spouse, or when the 
Veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that 
an apportionment may be paid if the Veteran is not residing 
with his or her child and the Veteran is not reasonably 
discharging his responsibility for the child's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the Veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment 
claimants.  

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a Veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

In this matter, the record shows that the Veteran and the 
appellant were once married.  They had two children together, 
to include their daughter J., who was born in October 1983.  
The Veteran and Appellant divorced in September 1991.  Soon 
thereafter, the appellant claimed an apportioned share of the 
Veteran's VA benefits for their two children.  In July 1992, 
the appellant's request was denied.  

In November 1999, the appellant again requested an 
apportioned share of the Veteran's benefits.  Effective May 
1, 2000, VA began withholding $48 per month for apportionment 
to the appellant for the benefit of the two daughters.  In a 
June 2000 apportionment decision, the RO continued the $48 
monthly apportionment amount.  In April 2002, the apportioned 
amount was increased due to J.'s status as a student.  

In December 2002, the RO notified the appellant that J. would 
be removed from the Veteran's reward and that, accordingly, 
the apportionment amount would be reduced.  In January 2003, 
the appellant objected to the proposed apportionment 
reduction.  She stated that J. was a student and would not 
finish until June 2006.  She also stated she should continue 
to receive an apportioned amount for J. because, even though 
J. was over 18 as of October 2001, she was physically and 
mentally disabled. 

In an unappealed September 2003 rating decision, the RO found 
J. to be permanently incapable of self support, and therefore 
eligible as a helpless child for apportionment of benefits 
beyond 18 years of age.  See 38 C.F.R. § 3.356.  As such, the 
appellant continued to receive for J. an apportioned amount 
of the Veteran's VA benefits.  

The record reflects that the Veteran has been in receipt of 
VA disability compensation for multiple disabilities with a 
combined disability evaluation of 70 percent since June 2005.  
He currently receives approximately $1309.00 per month, which 
includes additional payments for his daughter J. (the Board 
notes that an apportionment for the other daughter is no 
longer in effect as that daughter turned 18 years of age in 
October 2005).   

In September 2007, the appellant claimed an increase in the 
apportioned amount given to her for her support of J.  In 
December 2007, the apportioned amount was increased to $49 
per month.  The Veteran appealed this decision to the Board 
in February 2008.  

In its March 2009 remand, the Board sought additional 
financial information from the Veteran and appellant 
regarding monthly income and expenses, including child 
support payments made.  

The appellant responded in a May 2009 statement indicating 
that she was unemployed and that her income was 0.  In an 
accompanying VA Form 21-0788, the appellant indicated 
expenses of approximately $4000 per month, and indicated a 
credit card account balance of $3000.  On that form, the 
appellant indicated approximately $1000 monthly expenses for 
J.  The appellant also noted that J. received approximately 
$700 per month in social security benefits, and $4100 in 
income from a school-related job.  

The Veteran responded to the March 2009 remand with a 
statement indicating that he had paid child support to the 
appellant, but that his obligation to do so terminated in 
June 2006.  On a VA Form 21-0788, he noted monthly income of 
approximately $3000, with approximate monthly expenses of 
$2950.  The Veteran's response indicated a net monthly income 
of approximately $50.00.

In the August and September 2009 SSOCs, the RO continued to 
find apportionment of $49.00 appropriate in this matter.  In 
support, the RO noted that the Veteran did not provide the 
appellant with any direct support for J.  And the RO noted 
that, as J. has been deemed a helpless child for VA purposes, 
the Veteran continued to receive additional benefits for J.  

Upon review of all the evidence, the Board finds that an 
apportionment of $49.00 a month of the Veteran's compensation 
benefits in support of the Veteran's daughter J. is 
reasonable.  Both parents have an obligation to support their 
daughter.  The award of approximately $690.00 in Social 
Security benefits and $49.00 in VA benefits is not 
unreasonable for the support of a helpless child.  

Moreover, the Board finds that an apportionment of $49.00 
does not cause the Veteran a hardship.  The Veteran has not 
indicated that any of his needs are not being met.  Indeed, 
in his May 2009 statement, he indicated that his monthly 
expenses were being met by his income.  Hardship contemplates 
an inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  Such deprivations are not shown 
in this case.

The Board notes that under VA's own guidelines, an 
apportionment of less than 20 percent of the Veteran's 
benefits would not provide a reasonable amount for any 
apportionee, and ordinarily undue hardship is not recognized 
until more than 50 percent is apportioned.  In this case, the 
$49.00 amount monthly apportioned is well below the 20 
percent level of the Veteran's compensation benefits.  

Thus, the criteria for the assignment of a special 
apportionment have been met under 38 C.F.R. § 3.451 (2009).  
Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of an apportionment of 
$49.00 of the Veteran's VA disability compensation.  


ORDER

An apportionment of the Veteran's service-connected 
disability compensation benefits in the amount of $49.00 
monthly in support of his daughter J. is proper; the appeal 
is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


